Citation Nr: 0511368	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  91-38 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a right knee 
disorder. 

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to a compensable evaluation for residuals of 
stress fracture of the right tibia.

4. Entitlement to a compensable evaluation for residuals of 
stress fracture of the left tibia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, spouse and friend


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The veteran served on active duty from November 1984 to June 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March 1991 and September 1997 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.

The case was initially before the Board in November 2000 at 
which time the Board remanded the case for additional 
development.  After the veteran failed to report for 
examinations on two occasions, the RO returned the case to 
the Board in September 2002.  In December 2002, the Board 
ordered further development in this case pursuant to 38 
C.F.R. § 19.9(a)(2).  Thereafter, the Board again remanded 
this case in September 2003.  The veteran was accorded an 
examination for disability evaluation purposes in October 
2004.  The RO readjudicated the case in November 2004 and 
returned the case to the Board in January 2005.


FINDINGS OF FACT

1.  The appellant does not have a right knee disorder as a 
result of disease or injury incurred during his active 
military service.

2.  The appellant does not have a left knee disorder as a 
result of disease or injury incurred during his active 
military service.

3.  The right and left tibia stress fractures are not shown 
to be productive of any residual impairment.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310(a) (2004).

2.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310(a) (2004).

3.  The criteria for a compensable evaluation for residuals 
of a stress fracture of the right tibia are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.20, 4.40, 4.45, 4.71a (Diagnostic Codes 5256, 
5260, 5261, 5262, 5263 (2004).

4.  The criteria for a compensable evaluation for residuals 
of a stress fracture of the left tibia are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.20, 4.40, 4.45, 4.71a (Diagnostic Codes 5256, 
5260, 5261, 5262, 5263 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published. 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his claims by correspondence dated in 
September 2002.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the September 2002 VCAA notice letter provided 
to the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In fact, 38 C.F.R. § 
3.159(b)(1), which includes this "fourth element," was 
cited in the November 2004 supplemental statement of the case 
(SSOC).  In light of the actual notice provided, the Board 
finds that any content deficiency in the VCAA notice letter 
was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  In addition, the veteran was afforded a 
comprehensive VA examination addressing the claimed 
disabilities in October 2004.  

Background.  The service medical records reveal that the 
veteran was given a permanent profile for multiple repeated 
stress fractures of both lower extremities during service.  
The veteran was seen in March 1985 for complaints of pain and 
locking in both knees; examination revealed subpatellar 
tenderness and crepitus.  When the veteran was again seen for 
knee pain later in March 1985, the examiner noted the veteran 
had no crepitus, laxity, or effusion, and a full range of 
motion (ROM) of the knee.  Possible chondrochondritis was 
noted.  

An undated entry reflects that the veteran was seen for 
complaints of left knee pain stating that running made his 
knee ache.  An assessment of PFJS (patellar femoral joint 
syndrome?) was given.

In August 1985 the veteran reported that he was hit by a 
jeep.  The examiner indicated that there was a contusion on 
the right upper tibia.  Assessments of contusion from blow 
(jeep) and shin splints were noted.  In September 1985 the 
veteran was given a physical profile which precluded running 
and jumping for 21 days because of bilateral stress reactions 
of the right and left lower legs.  When the veteran was seen 
in October 1985 it was noted that he had a history of shin 
splints and had been on a 21 day profile which precluded 
running.  He began running again and complained of bilateral 
leg pain.  It was reported that there were no knee problems. 

An October 1985 entry noted the stress fractures of the 
tibias had worsened.  It also specifically noted that there 
were no knee problems.  Other medical entries from October 
1985 to January 1986 note the veteran had numerous profiles 
for stress fractures of the both tibias.  

The veteran underwent several bone scans including in 
February and November 1985, which noted findings consistent 
with bilateral lower, extremities stress reactions.  There 
are no indications of any knee injuries or conditions 
identified by the examiners.  

The veteran underwent a Medical Evaluation Board (MEB) and a 
Physical Evaluation Board (PEB) in April/May 1986.  He 
reported among other complaints a profile for stress 
fractures and painful knee joints.  It was determined that he 
suffered from a disability described as stress fractures of 
the bilateral lower extremities and was unfit for continued 
service.  The MEB/PEB did not identify any knee injuries or 
conditions in its determination.  

In May 1986 the veteran filed a claim for service connection 
for multiple repeated stress fractures of both lower 
extremities.

The report of an August 1986 VA examination reflects that the 
veteran presented complaints of both knees hurting secondary 
to stress fractures.  The examiner noted good stability of 
both knees with a normal ROM.  Examination of the tibial 
areas of the legs revealed slight soreness to deep pressure 
over the medial aspect of the right leg along the mid-tibia.  
X-rays revealed no evidence of significant localized bony 
sclerosis or lucency in either tibia or fibula.  The study 
was considered negative.  The diagnosis was residuals of 
multiple repeated stress fractures of both tibias.  A 
September 1986 bone scan was also normal.

In a September 1986 rating decision, the RO granted service 
connection for residuals, multiple repeated stress fractures, 
right tibia; and multiple repeated stress fractures, left 
tibia, both evaluated as non-compensable.

VA outpatient treatment records reflect that the veteran was 
seen in April 1989 for complaints that he twisted his right 
knee the previous day.  He stated that he had injured his 
legs in service.  Examination revealed no obvious swelling or 
heat.  The knee was stable and there was no limitation of 
flexion or extension of the knee.  In November 1989 the 
veteran was again seen for complaints that he twisted his 
right knee the previous day when he slipped down a hill.  He 
had had a knee injury 3 to 4 months previously.  Examination 
of the right knee revealed no laxity.  There was some 
swelling proximal to the knee.  The assessment was suspect 
strain in knee with history of old injury.  When the veteran 
was again seen later in November 1989 it was noted that the 
leg was much better but the knee still became numb if he 
squatted too long.  Examination revealed no heat, redness, 
swelling or effusion of the right knee.  There was full ROM 
and no laxity.  The diagnosis was musculo-ligamentous 
"left" knee injury, minor.  In March 1990, the veteran was 
seen for right knee pain.  X-rays were negative for fracture.  
Examination was negative for swelling, joint effusion, 
crepitus or joint instability.  There was full passive ROM 
with discomfort elicited.  The impression was knee strain. 

In April 1990 the veteran submitted an application for 
service connection for a right knee disorder.  He also filed 
an increased ratings claim for his multiple repeated stress 
fractures of the lower extremities.  

A VA progress note reflects that the veteran was seen in 
October 1990 for complaints of muscle spasm in the right 
knee.

In a letter dated in January 1991, T. Rooney, M.D., reported 
that the veteran gave a history of having been hit by a jeep 
on the outer aspect of the right knee in 1986 while in the 
service, injuring his knee, and that the knee had not been 
quite right since then.  He had an MRI done which showed an 
anterior cruciate deficiency.  Associated medical records 
reflect that the veteran was seen in November 1990 for 
complaints that he hurt his right knee at work.  He was seen 
several times thereafter for continuing complaints of right 
knee pain.

In a February 1991 VA examination, the veteran reported that 
while being processed out of service for his stress 
fractures, he was assigned to the motor pool.  A jeep, which 
was being started, lunged into his right knee.  The knee 
swelled and gave him lots of problems.  He was told that he 
incurred a severely sprained knee by the medical personnel.  
Since that time he has repeatedly injured the knee and has 
sustained other sprains secondary to his injuries.  He had 
favored the right knee because it always bothered him.  He 
submitted a private MRI report to the examiner dated in 
January 1991 which suggested a tear of the ACL.  He reported 
being off work repeatedly because of his right knee.  
Examination revealed no crepitation of the right patella.  
There was no tenderness along the medial or lateral aspect of 
the tibias bilaterally.  ROM was complete.  There was a 
slight insufficiency of the right ACL on anterior drawer 
testing as compared to the left knee.  The right knee was 
stable to varus valgus manipulation.  X-ray examination of 
the right knee was negative for bone, joint, or soft tissue 
abnormality.  The diagnoses were status post (SP) injury to 
the right knee with slight ACL insufficiency; and SP multiple 
stress fractures, both tibias.

At a September 1991 personal hearing, the veteran testified 
that he could not run because of his shins splints.  He was 
not then receiving any medical treatment for his lower 
extremity disorder.  During service he was hit on the right 
side by a jeep which bent his right knee to the inside 
tearing the ACL.  He was seen by a medical specialist who 
noted that it looked like a badly sprained knee.  When he was 
outprocessing from service he asked about his right knee but 
was told that he could file a claim and VA would take care of 
the right knee.  He had had constant knee problems since he 
had been hit by the jeep.  He did not have full mobility in 
his right knee which was already weakened due to his stress 
fractures.  The hearing officer noted that the veteran's 
medical records indicated he had suffered post service 
injuries to his knee in 1989 and 1990.  The veteran stated 
that these injuries were noncontributing factors.  

VA medical records reflect that when the veteran was seen for 
left knee pain in March 1997 it was reported that he had a 
history of trauma to both knees as the result of a motor 
vehicle accident in 1986 when he sustained trauma to both 
knees.  In April 1997 the veteran underwent an arthroscopy 
and ACL reconstruction of the left knee using bone patella 
tendon bone autograft.  He reportedly sustained an ACL 
disruption about 2 to 3 years before but was not willing to 
undergo surgery at that time.

In a statement dated in August 1997, the veteran's mother 
stated that her son was hit by a jeep and was in casts off 
and on after he joined the Army and that he had had nothing 
but problems with his legs ever since.

VA outpatient treatment records include a progress note dated 
in April 2001 which reflects that the veteran was status post 
right ACL injury in the early 1990's from a military accident 
and that since then "he weight bears improperly due to the 
injury which led to his left ACL injury."  

At an October 2004 VA examination the veteran's claims file 
was reviewed.  The examiner noted that the veteran claimed 
that he suffered a right knee ACL tear in a jeep accident in 
service.  At the time he was seen by a medic who said it was 
just a strain.  When he was discharged from service due to 
his repeated stress fractures of the right and left tibias, 
he made no comments regarding his right knee.  He stated that 
he had been told that his right knee would be taken care of 
later.  In a 1993 MRI a right ACL tear was noted.  He 
subsequently suffered a left ACL tear in 1996 from jumping 
off a truck.  He claimed that, at the time, he was favoring 
the right knee and his weight was on the left knee.  

He presented to the examination complaining of bilateral knee 
pain and swelling which kept him from running and other 
activities.  Once every other month his knees swelled to a 
debilitating point and he would have to rest in bed for a few 
days.  He did not use a brace but used a cane when he had 
flare-ups.  The pain in the knees was in the anterior portion 
and down at the tibial tubercle area and patellofemoral 
articulation.  He was however able to perform activities of 
daily living without much difficulty.  

The examiner noted that the right knee had a full ROM without 
pain.  There was 1 to 2+ laxity in the ACL which had not been 
surgically repaired.  He was otherwise stable to ligamentous 
tests and was neurovascularly intact.  The left knee also had 
a full ROM and was neurovascularly intact.  There were well 
healed scars from a previous surgery.  ACL had good end 
points with 1+ laxity.  There was minimal swelling with no 
tenderness to specific palpations.  X-rays revealed hardware 
in place from a left ACL reconstruction, but no arthritis or 
any other bony abnormalities were noted.  X-rays of the tibia 
revealed no periosteal reaction which would be suggestive of 
continuing stress fractures.  The examiner's assessments were 
as follows:  

1.	Service connected tibia condition specifically stress 
fractures, which are now resolving and giving a very 
minimal problems; and

2.	ACL deficient, right knee and ACL repaired, left knee.

The examiner offered the following comments:

It is unknown whether these knee injuries 
can be service connected or not.  He 
reports that he was involved in a jeep 
accident just prior to discharge.  There 
is no proof of this.  It will be 
speculation on my part to say that this 
accident really did happen to cause the 
right knee injury and then with the right 
knee impaired, he sustained a left knee 
injury 10 years after discharge from the 
service, but it is unknown if the right 
knee is service connected or not.  It 
will be speculation on my part to say it 
was the service connected tibia condition 
is now resolving and does not seem to 
give him much problem.  Most of his 
problems come from his knees, which once 
again I cannot comment.  It will be pure 
speculation on my part to say that there 
is a service connected or not.  I have no 
proof to validate the jeep accident.  C-
file was used to help with today's report 
and C-file, history, and physical, and X-
rays let (sic) me to the above opinion.  

The claims file contains extensive treatment records for 
several disorders, including residuals of tibial stress 
fractures and knee disabilities.  These records do not 
provide any information what would indicate that the stress 
fracture disability is more disabling than shown by the 
October 2004 VA examination.  In addition the records do not 
contain any nexus opinion relating a knee disability to 
service. 


I.  Service-Connection, Knee Disorders.   In general, service 
connection may be established for a disability resulting from 
an injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

VA regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

In addition, disability, which is proximately due to, or the 
result of a service connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  The Veterans 
Claims Court has held that when aggravation of a veteran's 
non-service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102 
(2004).

While the service medical records show that the veteran 
complained of knee pain in service, these records do not 
reveal that a chronic knee disorder was identified. Possible 
chondrochondritis was noted in March 1985, but this 
assessment was not thereafter confirmed.  An August 1985 
entry reflects that the veteran reported being hit by a jeep.  
A contusion on the right leg over the tibia was noted.  The 
examiner referred to the veteran's shin splints.  No mention 
of any right knee injury was made by the examiner.  While the 
veteran continued to complain of leg and knee pains, several 
medical entries, x-rays, and bone scans as well as the 
MEB/PEB found no knee disorder.  The veteran's complaints of 
leg and knee pain were attributed to tibia stress fractures.

The report of a VA examination in August 1986 reflects that 
the veteran continued to present complaints of knee pain.  
However, he made no reference to any right knee injury and 
the examiner noted good stability of both knees with a normal 
ROM.  Examination of the tibial areas of the legs revealed 
slight soreness to deep pressure over the medial aspect of 
the right leg along the mid-tibia.  A September 1986 bone 
scan was also normal.  No knee disorder was identified.

The post service medical records are thereafter silent for a 
right knee disorder until April 1989, when the veteran 
reported that he twisted his right knee the previous day.  He 
was again seen in November 1989 after he twisted his right 
knee the previous day.  In March 1990, the veteran was seen 
for right knee pain.  The impression was knee strain.  

Finally, as noted in the aforementioned October 2004 VA 
examination report, the examiner reported that a right ACL 
tear was first noted in the medical records in a 1993 MRI and 
that the veteran subsequently suffered a left ACL tear in 
1996 from jumping off a truck.  The examiner indicated that 
it would require speculation on his part to attribute the 
right ACL tear to an injury during the veteran's military 
service.  As noted above, the service medical records do 
reflect that in August 1985 the veteran reported that he had 
been hit by a jeep 4 days earlier and had experienced pain in 
the right shin area.  The physician who examined the veteran 
at that time noted a contusion over the tibia.  There is no 
mention in this medical entry of a complaint or an injury to 
the right knee.  As noted above, VA regulations provide that 
a reasonable doubt is a substantial doubt and one within the 
range of probability as distinguished from pure speculation 
or remote possibility.  The opinion of the physician clearly 
reflects that it would require pure speculation to attribute 
the veteran's current right knee disability to an injury 
during service.

Thus, even though the veteran was examined on several 
occasions during service for complaints of leg and knee pain, 
no chronic knee disability was identified.  Upon VA 
examination in August 1986, shortly after the veteran's 
release from service, he again presented complaints of knee 
pain.  However, again no knee disability was identified.  In 
1989, almost 3 years after the veteran's discharge from 
military service, he sought treatment for complaints of right 
knee pain subsequent to a twisting injury.  In the opinion of 
the Board, the right knee disability identified after this 
incident is too remote in time to support a finding of in-
service onset, particularly given the fact that he was 
examined on several occasions during service and again 
shortly after service for complaints which included knee 
pain, and no knee disability was identified.  Additionally, 
the multi-year gap between military discharge in 1986 and the 
veteran's complaints in April 1989 weigh against the 
veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the treating physicians have attributed the veteran's 
right knee disorder to active military service, despite the 
veteran's contentions to the contrary.  The mere contentions 
of the veteran as to a medical nexus, no matter how well 
meaning, without supporting medical evidence that would 
etiologically relate his complaints with an event or 
incurrence while in service, will not support a claim for 
service-connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).

In sum, the Board places great probative value on the 
multiple examinations during service and the VA examination 
shortly after his release from service which failed to 
identify a chronic knee disability, the lack of post-service 
treatment for more than 2 years after service separation, and 
the absence of medical evidence establishing a nexus between 
military service and the veteran's current complaints.  As 
such, the claim for service connection for a right knee 
disorder must be denied.  No evidence has been presented 
which would tend to suggest that either the veteran's current 
right knee disability or his left knee disability was caused 
by or is aggravated by the service-connected stress fracture 
residuals.

To the extent that the veteran asserts that he is entitled to 
service connection for a left knee disorder secondary to his 
right knee disorder, the Board finds that claim must also 
fail.  As discussed above, he is not currently service-
connected for a right knee disorder.  As such, there can be 
no reasonable claim on a secondary basis under the provisions 
of 38 C.F.R. § 3.310 (2004) and Allen v. Brown, 7 Vet. App. 
439 (1995).


II.  Increased Rating Stress Fractures, Tibias.  Disability 
evaluations are determined by the application of the VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2004).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2004).

The right and left tibia stress fracture disabilities are 
evaluated analogously using the criteria of Diagnostic Codes 
5262, for tibia and fibula impairment.  This diagnostic code 
provides that a 40 percent evaluation may be assigned for 
nonunion of the tibia and fibula, with loose motion requiring 
a brace.  A 10, 20, and 30 percent evaluation, respectively, 
can be assigned for malunion of the tibia and fibula with 
slight, moderate, or marked knee or ankle disability.  
Diagnostic Codes 5262 (2004).

The veteran was accorded an examination for disability 
evaluation purposes in October 2004.  The examiner noted that 
x-rays of the tibia revealed no periosteal reaction which 
would be suggestive of continuing stress fractures.  The 
examiner concluded that the stress fractures were productive 
of very minimal problems.  The examiner attributed the 
veteran's knee symptoms to ACL problems, not to the stress 
fractures.  The Board also notes that in earlier VA 
examinations in August 1986 and February 1991 the veteran 
also had a full ROM of both legs and essentially normal 
examinations.  In view of these findings, the Board concludes 
that the veteran's left and right stress fracture 
disabilities of the tibias do not meet the criteria for a 
compensable evaluation.

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the claims of entitlement to compensable 
evaluations for the right and left tibia stress fractures.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims are denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's 
claims.


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Entitlement to a compensable evaluation for residuals of 
stress fracture of the right tibia is denied.

Entitlement to a compensable evaluation for residuals of 
stress fracture of the left tibia is denied.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


